Citation Nr: 1433836	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-15 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.
 
2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel





INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  During the period from September 1991 to August 2005, the Veteran also had military service with the Army National Guard, to include, in pertinent part, periods of active duty for training (ACDUTRA) on July 12, 2004; from December 20, 2004, to December 21, 2004; December 23, 2004, to December 24, 2004; December 27, 2004, to December 31, 2004; May 6, 2005, to May 21, 2005; May 27, 2005, to May 30, 2005; June 3, 2005, to June 18, 2005; July 8, 2005, to July 30, 2005, and August 5, 2005, to August 20, 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

When this appeal was previously before the Board in September 2012, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate action.

The record before the Board consists of the paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for strokes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

In a February 2013 Supplemental Statement of the Case (SSOC), the AOJ indicated it had reviewed certain VA treatment records, however, some of these records have not been associated with the paper claims files or the Virtual VA or VBMS electronic claims files.  The records not available to the Board for review are VA treatment records from the VA Medical Center (VAMC) in Manchester, New Hampshire from November 18, 2003, to December 5, 2012.  The SSOC indicated that these records show evaluation and treatment for multiple medical conditions.  
	
On remand, these outstanding VA records must be obtained and associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in the constructive possession of the agency, and must be obtained if material to a claim).  

Finally, additional evidence was submitted by the Veteran and associated with the claims files in December 2013, subsequent to the issuance of the February 2013 Supplemental Statement of the Case.  This new evidence has not been reviewed by the AOJ in conjunction with the issues on appeal, and the appellant has not waived AOJ consideration of the additional evidence.  Accordingly, the AOJ must be given the opportunity to review this evidence before the Board can enter a decision.  38 C.F.R. § 20.1304(c) (2013).

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include any outstanding records of treatment from the (VAMC) in Manchester, New Hampshire from November 18, 2003, to December 5, 2012.

2.  The AOJ should also undertake any other development it determines to be warranted.

3.  Then, the AOJ should again review the record and re-adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



